MEMORANDUM **
Maria Eva Duran and her children, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their- motion to reopen. Our jurisdiction is gov*1000erned by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely because it was filed more than a year after the BIA’s final order. See 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within 90 days of final administrative order).
We lack jurisdiction to consider petitioners’ contention regarding estoppel because they did not raise this issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (exhaustion is mandatory and jurisdictional).
The Clerk shall amend the docket to remove Jose Eustacio Duran-Macedo, A075-709-335 as a petitioner.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.